PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/193,321
Filing Date: 05-March 2021
Appellant(s): Applied Materials, Inc.



__________________
Chad M. Dougherty
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/25/2022.

Every ground of rejection set forth in the Office action dated 12/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The rejection of claims 1, 23, 25 and 47 under 35 U.S.C. 103(a) over HATANO et al (US 2012/0217516 A1-prior, hereafter Hatano) in view of WANG et al (US 2021/0135150 A1, hereafter Wang) and Nagayama et al (US 6,137,220 A, hereafter Nagayama).


(2) Response to Argument
A.	Re independent claims 1, 5-7, 12, 16, 20, 25, 28-44, 46 and 47, the Appellant argues the examiner errs in asserting the combination of Hatano with Wang and Nagayama would render obvious the claim language of “a first encapsulation layer disposed over the first cathode, wherein the first encapsulation layer extends: to contact the conductive inorganic material of the first composition of the lower layer of the first inorganic overhang structure at the first sidewall; to contact the second composition of the upper portion of the first inorganic overhang structure at a first underside surface of the first extension; and over at least a first portion of a top surface of the upper portion of the first inorganic overhang structure” and “a second encapsulation layer disposed over the second cathode, wherein the second encapsulation layer extends: to contact the conductive inorganic material of the first composition of the lower layer of the first inorganic overhang structure at the second sidewall: to contact the second composition of the upper portion of the first inorganic overhang structure at a second underside surface of the second extension; and over at least a second portion of the top surface of the upper portion of the first inorganic overhang structure.” That Hatano, Wang, and Nagayama, alone or in combination, do not teach, show, suggest, or otherwise render obvious these elements….In particular, a single encapsulation layer of the first sub-pixel, as recited (Figure 1A of present application): I. must be disposed over the first cathode (114). II. and must extend to contact the conductive inorganic material of the first composition of the lower layer (110A) of the first inorganic overhang structure (110) at the first sidewall (111). III. and must extend to contact the second composition of the upper portion (110B) of the first inorganic overhang structure (110) at a first underside surface (107) of the first extension. IV. and must extend over at least a first portion of a top surface (115) of the upper portion (110B) of the first inorganic overhang structure (110).
The examiner acknowledges that the sealing layer cited to in the primary reference of Hatano does not contact aspects of its cited partition and therefore fails to meet the claim language reciting encapsulation contacting various aspects of a specific overhang structure….Furthermore, the examiner acknowledges that the secondary reference of Wang fails to even contemplate an encapsulation layer and therefore fails to meet the claim language reciting encapsulation contacting various aspects of a specific overhang structure….Finally, the examiner turns to Nagayama in an effort to support a rejection of the claims 1, 23, 25, and 47. Nagayama does not teach or suggest the recited overhang structures including the lower layer and upper portion. Nagayama alternatively teaches a partition wall 105 of an organic photo resist material. As such there is no conductive contact of a cathode to lower portion of a conductive inorganic material separate and distinct from a different composition upper portion with an underside edge. However, Nagayama fails to teach or suggest contact with a lower portion connection to cathode so Nagayama can't teach encapsulation contacting the cathode and the conductive inorganic material of the first composition of the lower layer. Also, Nagayama’s partition 105 is not an “upper portion” of an inorganic overhang structure so partition 105 cannot teach the encapsulation layer touching the upper portion which Nagayama does not contain. Therefore, Nagayama fails to remedy the deficiencies of the primary and second reference.

The examiner responds to the Appellant’s arguments regarding the combination of Hatano with Wang and Nagayama by pointing out that the primary reference to Hatano discloses combination inorganic/organic overhang structures (206) comprising an organic (resin) lower layer (202) and an inorganic (SiOx, SiN, Ti or Al) upper layer (204) in the embodiment of FIG. 6A. Hatano further discloses that inorganic/organic overhang structures (206) may function as auxiliary electrodes (¶ [0148]-[0149]), in which case the lower body (202) would be conductive (e.g. Ti or Al) since it is already in direct physical contact with cathodes (122).
Next, the examiner points out that Wang discloses in FIG. 20, particularly FIG. 20E and auxiliary electrode overhang structure (503) comprising an inorganic lower layer (531) comprised of conductive inorganic material (metals, alloys, metal alloys, and conductive oxides) and an inorganic upper layer (533) comprised of inorganic dielectric/insulating material.
Therefore, the examiner concludes that it would have been obvious to one of ordinary skill in the art to form the overhang structures (206) of Hatano like the overhang structures of Wang to arrive at the claim limitations of inorganic overhang structures for the purpose of reducing power supply specifications for top-emission OLED devices, which allow current to be carried more effectively to various regions of the device by lowering a sheet resistance and an associated IR drop of a transmissive cathode/upper electrode (Wang; ¶ [0012]).

Returning to the disclosure of Hatano, the examiner points out that the unseen sealing layer (SiOx, SiN, or AlOx) are encapsulation layers, and are disclosed as being positioned/formed between the cathodes (122) and bonding layer (170). In the final rejection dated 12/30/2021, the examiner FIG. 6A of Hatano depicting the unseen sealing layer (SiOx, SiN, or AlOx) positioned/formed between the cathodes (122) and bonding layer (170), which the examiner contends is obvious since there are no other intervening layers between the cathodes (122) and bonding layer (170).

Turning now to the teachings of Nagayama, the examiner’s annotated figure does not depict the first encapsulation layer as extending to contact the conductive inorganic material of the first composition of the lower layer (202) of the first inorganic overhang structure at the first sidewall, and to contact the second composition of the upper portion (204) of the first inorganic/organic overhang structure (left 206) at a first underside surface of the first extension (left end); and wherein the second encapsulation layer extends: to contact the conductive inorganic material of the first composition of the lower layer (202) of the first inorganic overhang structure at the second sidewall, and to contact the second composition of the upper portion (204) of the first inorganic/organic overhang structure (left 206) at a second underside surface of the second extension (right end).
However, the disclosure of Nagayama includes encapsulation layers (112/114) formed completely (col. 6, lines 52-57) on all exposed surfaces including overhang structures (lower layer 104/upper layer 105) in FIG. 4C due the vapor deposition used to form encapsulation layers (114). The complete coverage of all exposed surfaces would include the flat uppermost and slanted side surfaces of upper layers (105).

Therefore, the examiner concludes that it would have been further obvious to one of ordinary skill in the art to form the encapsulation layers of Hatano like the encapsulation layers of Nagayama to arrive at the claim limitations of the first encapsulation layer as extending to contact the conductive inorganic material of the first composition of the lower layer (202) of the first inorganic overhang structure at the first sidewall, and to contact the second composition of the upper portion (204) of the first inorganic/organic overhang structure (left 206) at a first underside surface of the first extension (left end); and wherein the second encapsulation layer extends: to contact the conductive inorganic material of the first composition of the lower layer (202) of the first inorganic overhang structure at the second sidewall, and to contact the second composition of the upper portion (204) of the first inorganic/organic overhang structure (left 206) at a second underside surface of the second extension (right end).
The examiner’s motivation to combine to teachings of Nagayama with Hatano and Wang being complete sealing of exposed surfaces from external atmospheres, while forming outgassing and moisture outgassing locations (Nagayama; col. 2, lines 54-64 and col. 7, lines 38-50) for layers underlying the encapsulations layers (114). 

Therefore, the Appellant’s arguments that the examiner errs in asserting the combination of Hatano with Wang and Nagayama would render obvious the claim language of “a first encapsulation layer disposed over the first cathode, wherein the first encapsulation layer extends: to contact the conductive inorganic material of the first composition of the lower layer of the first inorganic overhang structure at the first sidewall; to contact the second composition of the upper portion of the first inorganic overhang structure at a first underside surface of the first extension; and over at least a first portion of a top surface of the upper portion of the first inorganic overhang structure” and “a second encapsulation layer disposed over the second cathode, wherein the second encapsulation layer extends: to contact the conductive inorganic material of the first composition of the lower layer of the first inorganic overhang structure at the second sidewall: to contact the second composition of the upper portion of the first inorganic overhang structure at a second underside surface of the second extension; and over at least a second portion of the top surface of the upper portion of the first inorganic overhang structure” are rebutted; and the examiner concludes that Hatano with Wang and Nagayama is an obvious combination to reject claims 1, 5-7, 12, 16, 20, 25, 28-44, 46 and 47, even the motivations to combine the prior art references may be different from the motivation(s) of the Appellant’s invention. 
B.	Re independent claims 1, 23, 25 and 47, the Appellant argues further regarding Hatano’s failure to disclose the recited/claimed encapsulation layers, which the examiner acknowledges.
 
The examiner responds to the Appellant’s arguments regarding Hatano’s failure to disclose the recited/claimed encapsulation layers, which the examiner acknowledges by pointing out, as discussed above, that the disclosure of Hatano teaches an unseen sealing layer (SiOx, SiN, or AlOx) are encapsulation layers, and are disclosed as being positioned/formed between the cathodes (122) and bonding layer (170). In the final rejection dated 12/30/2021, the examiner FIG. 6A of Hatano depicting the unseen sealing layer (SiOx, SiN, or AlOx) positioned/formed between the cathodes (122) and bonding layer (170), which the examiner contends is obvious since there are no other intervening layers between the cathodes (122) and bonding layer (170).

Again, turning to the teachings of Nagayama, the examiner’s annotated figure does not depict the first encapsulation layer as extending to contact the conductive inorganic material of the first composition of the lower layer (202) of the first inorganic overhang structure at the first sidewall, and to contact the second composition of the upper portion (204) of the first inorganic/organic overhang structure (left 206) at a first underside surface of the first extension (left end); and wherein the second encapsulation layer extends: to contact the conductive inorganic material of the first composition of the lower layer (202) of the first inorganic overhang structure at the second sidewall, and to contact the second composition of the upper portion (204) of the first inorganic/organic overhang structure (left 206) at a second underside surface of the second extension (right end).
However, the disclosure of Nagayama includes encapsulation layers (112/114) formed completely (col. 6, lines 52-57) on all exposed surfaces including overhang structures (lower layer 104/upper layer 105) in FIG. 4C due the vapor deposition used to form encapsulation layers (114). The complete coverage of all exposed surfaces would include the flat uppermost and slanted side surfaces of upper layers (105).

Therefore, the examiner concludes that it would have been further obvious to one of ordinary skill in the art to form the encapsulation layers of Hatano like the encapsulation layers of Nagayama to arrive at the claim limitations of the first encapsulation layer as extending to contact the conductive inorganic material of the first composition of the lower layer (202) of the first inorganic overhang structure at the first sidewall, and to contact the second composition of the upper portion (204) of the first inorganic/organic overhang structure (left 206) at a first underside surface of the first extension (left end); and wherein the second encapsulation layer extends: to contact the conductive inorganic material of the first composition of the lower layer (202) of the first inorganic overhang structure at the second sidewall, and to contact the second composition of the upper portion (204) of the first inorganic/organic overhang structure (left 206) at a second underside surface of the second extension (right end).



The Appellant’s further argues that the examiner has not acknowledged that Hatano failed to teach, show, suggest, or otherwise render obvious the conductive inorganic material of the inorganic overhang structure as claimed, and that Hatano cannot teach, show, suggest, or otherwise render obvious the first cathode and the second cathode as claimed which are explicitly recited as contacting the conductive inorganic material (of the inorganic overhang structure) which the Examiner acknowledges that Hatano fails to do.

The examiner further responds to the Appellant’s arguments regarding the deficiencies of Hatano with respect to the recited/claimed inorganic overhang structures by again pointing out that Hatano further discloses that inorganic/organic overhang structures (206) may function as auxiliary electrodes (¶ [0148]-[0149]), in which case the lower body (202) would be conductive (e.g. Ti or Al) since it is already in direct physical contact with cathodes (122); and that Wang discloses in FIG. 20, particularly FIG. 20E and auxiliary electrode overhang structure (503) comprising an inorganic lower layer (531) comprised of conductive inorganic material (metals, alloys, metal alloys, and conductive oxides) and an inorganic upper layer (533) comprised of inorganic dielectric/insulating material.
Therefore, the examiner, again, concludes that it would have been obvious to one of ordinary skill in the art to form the overhang structures (206) of Hatano like the overhang structures of Wang to arrive at the claim limitations of inorganic overhang structures for the purpose of reducing power supply specifications for top-emission OLED devices, which allow current to be carried more effectively to various regions of the device by lowering a sheet resistance and an associated IR drop of a transmissive cathode/upper electrode (Wang; ¶ [0012]).

C.	Re independent claims 1, 23, 25 and 47, and dependents therefrom, the Appellant argues Wang does not cure Hatano’s failure to teach or suggest the recited/claimed encapsulation layers.

The examiner responds to the Appellant’s arguments regarding Wang not curing Hatano’s failure to teach or suggest the recited/claimed encapsulation layers by pointing that Wang is not being used to cure Hatano’s failure to teach or suggest the recited/claimed encapsulation layers.
Rather that Wang, as discussed above, is being relied upon by the examiner with the respect to the recited/claimed inorganic overhang structures, and that Wang discloses in FIG. 20, particularly FIG. 20E and auxiliary electrode overhang structure (503) comprising an inorganic lower layer (531) comprised of conductive inorganic material (metals, alloys, metal alloys, and conductive oxides) and an inorganic upper layer (533) comprised of inorganic dielectric/insulating material.
Therefore, the examiner, again, concludes that it would have been obvious to one of ordinary skill in the art to form the overhang structures (206) of Hatano like the overhang structures of Wang to arrive at the claim limitations of inorganic overhang structures for the purpose of reducing power supply specifications for top-emission OLED devices, which allow current to be carried more effectively to various regions of the device by lowering a sheet resistance and an associated IR drop of a transmissive cathode/upper electrode (Wang; ¶ [0012]).

D.	Re independent claims 1, 23, 25 and 47, and dependents therefrom, the Appellant argues Nagayama does not remedy the examiner admitted deficiencies Hatano and Wang to teach or suggest the recited/claimed encapsulation layers.

The examiner responds to the Appellant’s arguments regarding Nagayama does not remedy the examiner admitted deficiencies Hatano and Wang to teach or suggest the recited/claimed encapsulation layers by, again, returning to the disclosure of Hatano, which teaches unseen sealing layer (SiOx, SiN, or AlOx) are encapsulation layers, and are disclosed as being positioned/formed between the cathodes (122) and bonding layer (170). In the final rejection dated 12/30/2021, the examiner FIG. 6A of Hatano depicting the unseen sealing layer (SiOx, SiN, or AlOx) positioned/formed between the cathodes (122) and bonding layer (170), which the examiner contends is obvious since there are no other intervening layers between the cathodes (122) and bonding layer (170).

And again turning to the teachings of Nagayama, the examiner’s annotated figure does not depict the first encapsulation layer as extending to contact the conductive inorganic material of the first composition of the lower layer (202) of the first inorganic overhang structure at the first sidewall, and to contact the second composition of the upper portion (204) of the first inorganic/organic overhang structure (left 206) at a first underside surface of the first extension (left end); and wherein the second encapsulation layer extends: to contact the conductive inorganic material of the first composition of the lower layer (202) of the first inorganic overhang structure at the second sidewall, and to contact the second composition of the upper portion (204) of the first inorganic/organic overhang structure (left 206) at a second underside surface of the second extension (right end).
However, the disclosure of Nagayama includes encapsulation layers (112/114) formed completely (col. 6, lines 52-57) on all exposed surfaces including overhang structures (lower layer 104/upper layer 105) in FIG. 4C due the vapor deposition used to form encapsulation layers (114). The complete coverage of all exposed surfaces would include the flat uppermost and slanted side surfaces of upper layers (105).

Therefore, the examiner concludes, again, that it would have been further obvious to one of ordinary skill in the art to form the encapsulation layers of Hatano like the encapsulation layers of Nagayama to arrive at the claim limitations of the first encapsulation layer as extending to contact the conductive inorganic material of the first composition of the lower layer (202) of the first inorganic overhang structure at the first sidewall, and to contact the second composition of the upper portion (204) of the first inorganic/organic overhang structure (left 206) at a first underside surface of the first extension (left end); and wherein the second encapsulation layer extends: to contact the conductive inorganic material of the first composition of the lower layer (202) of the first inorganic overhang structure at the second sidewall, and to contact the second composition of the upper portion (204) of the first inorganic/organic overhang structure (left 206) at a second underside surface of the second extension (right end).
The examiner’s motivation to combine to teachings of Nagayama with Hatano and Wang being complete sealing of exposed surfaces from external atmospheres, while forming outgassing and moisture outgassing locations (Nagayama; col. 2, lines 54-64 and col. 7, lines 38-50) for layers underlying the encapsulations layers (114) would have been considered obvious by one of ordinary skill in the art, even the motivations to combine the prior art references may be different from the motivation(s) of the Appellant’s invention.

E.	Re independent claims 1, 23, 25 and 47, the Appellant argues the combination of references (Hatano and Wang and Nagayama) does not arrive at the claimed subject….the combination of Hatano, Wang, and Nagayama is possible or permissible, the combination does not teach the first encapsulation layer and the second encapsulation layer as contacting inorganic overhang structure as per (I-IV)
discussed above.


	Again, the examiner responds to the Appellant’s arguments regarding the combination of Hatano with Wang and Nagayama by pointing out that the primary reference to Hatano discloses combination inorganic/organic overhang structures (206) comprising an organic (resin) lower layer (202) and an inorganic (SiOx, SiN, Ti or Al) upper layer (204) in the embodiment of FIG. 6A. Hatano further discloses that inorganic/organic overhang structures (206) may function as auxiliary electrodes (¶ [0148]-[0149]), in which case the lower body (202) would be conductive (e.g. Ti or Al) since it is already in direct physical contact with cathodes (122).


Next, the examiner, again, points out that Wang discloses in FIG. 20, particularly FIG. 20E and auxiliary electrode overhang structure (503) comprising an inorganic lower layer (531) comprised of conductive inorganic material (metals, alloys, metal alloys, and conductive oxides) and an inorganic upper layer (533) comprised of inorganic dielectric/insulating material.
Therefore, the examiner concludes that it would have been obvious to one of ordinary skill in the art to form the overhang structures (206) of Hatano like the overhang structures of Wang to arrive at the claim limitations of inorganic overhang structures for the purpose of reducing power supply specifications for top-emission OLED devices, which allow current to be carried more effectively to various regions of the device by lowering a sheet resistance and an associated IR drop of a transmissive cathode/upper electrode (Wang; ¶ [0012]).

Returning to the disclosure of Hatano, the examiner points out that the unseen sealing layer (SiOx, SiN, or AlOx) are encapsulation layers, and are disclosed as being positioned/formed between the cathodes (122) and bonding layer (170). In the final rejection dated 12/30/2021, the examiner FIG. 6A of Hatano depicting the unseen sealing layer (SiOx, SiN, or AlOx) positioned/formed between the cathodes (122) and bonding layer (170), which the examiner contends is obvious since there are no other intervening layers between the cathodes (122) and bonding layer (170).

Again, turning to the teachings of Nagayama, the examiner’s annotated figure does not depict the first encapsulation layer as extending to contact the conductive inorganic material of the first composition of the lower layer (202) of the first inorganic overhang structure at the first sidewall, and to contact the second composition of the upper portion (204) of the first inorganic/organic overhang structure (left 206) at a first underside surface of the first extension (left end); and wherein the second encapsulation layer extends: to contact the conductive inorganic material of the first composition of the lower layer (202) of the first inorganic overhang structure at the second sidewall, and to contact the second composition of the upper portion (204) of the first inorganic/organic overhang structure (left 206) at a second underside surface of the second extension (right end).
However, the disclosure of Nagayama includes encapsulation layers (112/114) formed completely (col. 6, lines 52-57) on all exposed surfaces including overhang structures (lower layer 104/upper layer 105) in FIG. 4C due the vapor deposition used to form encapsulation layers (114). The complete coverage of all exposed surfaces would include the flat uppermost and slanted side surfaces of upper layers (105).

Therefore, the examiner, again, concludes that it would have been further obvious to one of ordinary skill in the art to form the encapsulation layers of Hatano like the encapsulation layers of Nagayama to arrive at the claim limitations of the first encapsulation layer as extending to contact the conductive inorganic material of the first composition of the lower layer (202) of the first inorganic overhang structure at the first sidewall, and to contact the second composition of the upper portion (204) of the first inorganic/organic overhang structure (left 206) at a first underside surface of the first extension (left end); and wherein the second encapsulation layer extends: to contact the conductive inorganic material of the first composition of the lower layer (202) of the first inorganic overhang structure at the second sidewall, and to contact the second composition of the upper portion (204) of the first inorganic/organic overhang structure (left 206) at a second underside surface of the second extension (right end).
The examiner’s motivation to combine to teachings of Nagayama with Hatano and Wang being complete sealing of exposed surfaces from external atmospheres, while forming outgassing and moisture outgassing locations (Nagayama; col. 2, lines 54-64 and col. 7, lines 38-50) for layers underlying the encapsulations layers (114).

The Appellant further argues the advantage provided by Nagayama is not needed by and not relevant to Hatano, and thus, it is unreasonable to allege that one of ordinary skill in the art would modify Hatano with Nagayama.
The examiner’s response to the examiner’s argument is that the disclosed encapsulation layers (unseen sealing layers as depicted in the annotated FIG. 6A in the current final rejection) do not provide complete coverage of exposed surfaces of the inorganic/organic overhang structures (206), and therefore, are potential entry points of external contaminants (e.g. moisture, oxygen, etc.). It is also pointed out that both Hatano and Nagayama disclose the use of SiOx for their encapsulation layers.

Lastly, the Appellant further argues the combination of Hatano, Wang, and Nagayama is a significant exercise of impermissible hindsight.
The examiner’s response to the examiner’s argument of impermissible hindsight is that the teachings of Hatano provide for the obvious flexibility of modifying the inorganic/organic overhang structures (206) to be comprised as the inorganic overhang structures (503) of Wang to form auxiliary electrodes that are disclosed by Hatano. 
Next, it is, again, pointed out by the examiner that Hatano discloses SiOx encapsulation layers formed on the inorganic/organic overhang structures (206). However, the encapsulation layers do not disclose complete coverage of exposed surfaces, and leave the device vulnerable to external contamination by moisture, oxygen, etc. Such points of vulnerability would be eliminated by forming the SiOx encapsulation layers as the SiOx encapsulation layers of Nagayama, which offer complete coverage of exposed surfaces, and allow for outgassing and moisture relieve from underlying device layers.           

Therefore, the examiner concludes that Hatano with Wang and Nagayama is an obvious combination to reject claims 1, 5-7, 12, 16, 20, 25, 28-44, 46 and 47, even the motivations to combine the prior art references may be different from the motivation(s) of the Appellant’s invention.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ERIC W JONES/
Examiner, Art Unit 2892
Conferees:
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892              

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                  

David S. Martin                                                                                                                                                                                                                                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.
In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.